648 S.E.2d 205 (2007)
Ada BALDWIN, as Administratrix of The Estate of HATTIE MAE ROSE
v.
CENTURY CARE CENTER, INC., A North Carolina Corporation, d/b/a CENTURY CARE CENTER.
No. 626P06.
Supreme Court of North Carolina.
June 27, 2007.
Martha Marie Eastman, Louisville, KY, for Baldwin.
Meredith T. Black, Colleen N. Shea, Wilmington, for Century Care Center.

ORDER
Upon consideration of the petition filed on the 15th day of December 2006 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."
Upon consideration of the petition filed by Plaintiff on the 8th day of January 2007 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."